                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

MARIO ALBERTO NICARAGUA PEREZ,

                       Petitioner,

       v.                                                      Case No. 18-C-86

ATTORNEY GENERAL et al.,

                       Respondents.


                ORDER ADOPTING REPORT AND RECOMMENDATION
                          AND DISMISSING PETITION


       On November 2, 2017, Petitioner Mario Alberto Nicaragua Perez, an alien-detainee, filed a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 in the Northern District of Illinois.

ECF No. 1. On January 17, 2017, the case was transferred to this court because Perez was

transferred from McHenry County Jail in Woodstock, Illinois to Kenosha County Detention Center

in Kenosha, Wisconsin. ECF Nos. 5–8. On September 18, 2018, Magistrate Judge Nancy Joseph

filed a Report and Recommendation, which recommended that Perez’s petition be dismissed because

the Clerk’s Office received notice from the Chicago field office of U.S. Immigration and Customs

Enforcement that Perez has been deported. Id. To date, Perez has not filed objections to the

recommendation. After consideration of the Report and Recommendation and of the record as a

whole, the court adopts the Report and Recommendation and orders Perez’s petition (ECF No. 1)

dismissed without prejudice. The Clerk is directed to enter judgment accordingly.

       SO ORDERED this          17th     day of October, 2018.

                                                        s/ William C. Griesbach
                                                       William C. Griesbach, Chief Judge
                                                       United States District Court
